                                                                       Case 3:17-cv-00287-LRH-CLB Document 39
                                                                                                           38 Filed 05/21/20
                                                                                                                    05/19/20 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    REX D. GARNER
                                                                 Nevada Bar No. 9401
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            7    Email: rex.garner@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for Nationstar Mortgage LLC and
                                                            9    Federal National Mortgage Association
                                                            10
                                                                                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                   DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   NATIONSTAR    MORTGAGE  LLC  and              Case No.: 3:17-cv-00287-LRH-CLB
                                                                 FEDERAL     NATIONAL   MORTGAGE
                                                            14   ASSOCIATION,

                                                            15                                                 STIPULATION OF DISMISSAL
                                                                                  Plaintiff,
                                                            16                                                   AND ORDER THEREON
                                                                 v.
                                                            17
                                                                 HIGHLAND     RANCH             HOMEOWNERS
                                                            18   ASSOCIATION;      and            AIRMOTIVE
                                                                 INVESTMENTS, LLC,
                                                            19

                                                            20                    Defendants.

                                                            21

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                 49722579;1
                                                                     Case 3:17-cv-00287-LRH-CLB Document 39
                                                                                                         38 Filed 05/21/20
                                                                                                                  05/19/20 Page 2 of 2




                                                            1             Plaintiffs Nationstar Mortgage LLC and Federal National Mortgage Association and

                                                            2    defendants Highland Ranch Homeowners Association and Airmotive Investments, LLC stipulate to

                                                            3    dismiss all claims in this action with prejudice, each party to bear its own attorneys' fees and costs.

                                                            4             DATED: April 10, 2020.

                                                            5
                                                                 AKERMAN LLP                                            LEACH KERN GRUCHOW ANDERSON SONG
                                                            6

                                                            7    /s/ Jamie K. Combs                                     /s/ Karen M. Ayarbe
                                                                 MELANIE D. MORGAN, ESQ.                                GAYLE A. KERN, ESQ.
                                                            8    Nevada Bar No. 8215                                    Nevada Bar No. 1620
                                                                 JAMIE K. COMBS, ESQ.                                   KAREN M. AYARBE, ESQ.
                                                            9    Nevada Bar No. 13088                                   Nevada Bar No. 3358
                                                                 1635 Village Center Circle, Suite 200                  5421 Kietzke Lane, Suite 200
                                                            10
                                                                 Las Vegas, Nevada 89134                                Reno, Nevada 89511
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Attorneys for Plaintiffs Nationstar                    Attorneys for Defendant Highland Ranch
                      LAS VEGAS, NEVADA 89134




                                                            12   Mortgage LLC and Federal National                      Homeowners Association
AKERMAN LLP




                                                                 Mortgage Association
                                                            13

                                                            14   ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            15
                                                                 /s/ Timothy E. Rhoda
                                                            16   ROGER P. CROTEAU, ESQ.
                                                                 Nevada Bar No. 4958
                                                            17   TIMOTHY E. RHODA, ESQ.
                                                                 Nevada Bar No. 7878
                                                            18   9120 West Post Road, Suite 100
                                                                 Las Vegas, Nevada 89148
                                                            19

                                                            20   Attorneys for Defendant Airmotive Investments,
                                                                 LLC
                                                            21

                                                            22
                                                                                IT IS SO ORDERED.
                                                            23

                                                            24                                                 UNITED
                                                                                                               LARRY R. STATES
                                                                                                                           HICKSDISTRICT COURT JUDGE
                                                                                                               Case No.: STATES
                                                                                                               UNITED    3:17-cv-00287-LRH-CBC
                                                                                                                                  DISTRICT JUDGE
                                                            25

                                                            26
                                                                                                               DATED this
                                                                                                               DATED:     21st day of May, 2020.
                                                                                                                      __________________________________
                                                            27

                                                            28
                                                                                                                   2
                                                                 49722579;1
